                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JOSEPH PHILLIP GERBER, II,

                       Plaintiff,

                       v.                         CAUSE NO.: 3:18-CV-864-RLM-MGG

 ELKHART COUNTY CORRECTIONAL,
 et al.,
              Defendants.

                                    OPINION AND ORDER

         Joseph Phillip Gerber, II, a prisoner without a lawyer, filed another motion

asking to be appointed counsel in this civil lawsuit. As previously explained, “[t]here is

no right to court-appointed counsel in federal civil litigation.” Olson v. Morgan, 750 F.3d

708, 711 (7th Cir. 2014) (citing Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007)). However,

in some circumstances, the court may ask an attorney to volunteer to represent indigent

parties for free. “When confronted with a request under § 1915(e)(1) for pro bono

counsel, the district court is to make the following inquiries: (1) has the indigent

plaintiff made a reasonable attempt to obtain counsel or been effectively precluded

from doing so; and if so, (2) given the difficulty of the case, does the plaintiff appear

competent to litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en

banc).

         Here, Gerber says he has written to over a dozen attorneys. However, he does

not say when or to whom he wrote. He does not say what he told them about his case.

He does not say whether he included a copy of the court’s screening order. He does not
attach any responses he has received. Additionally, if he wrote after the court denied

his prior request for counsel on January 28, 2019, he has not waited a reasonable length

of time for responses since he signed this motion only a month later on February 27,

2019.

        For these reasons, the motion (ECF 29) is DENIED.

        SO ORDERED this March 7, 2019.


                                                       s/Michael G. Gotsch, Sr.
                                                       Michael G. Gotsch, Sr.
                                                       United States Magistrate Judge




                                            2
